Citation Nr: 1729023	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  11-04 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for a right knee ligament tear with degenerative joint disease.

2.  Entitlement to a rating in excess of 10 percent for forehead scar.

3.  Entitlement to service connection for a spinal condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran had active service from February 1982 to March 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  The case was subsequently transferred to Detroit, Michigan.

The Veteran testified at a videoconference hearing in October 2015 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.

In January 2016, the Board dismissed the claim for entitlement to a combined evaluation in excess of 40 percent and remanded the remaining claims for additional development.  The Board is satisfied there was substantial compliance with its remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

In a November 2016 rating decision, the Agency of Original Jurisdiction (AOJ) granted a higher 10 percent rating for service-connected forehead scar, effective December 22, 2008.  Since this increase did not constitute a full grant of the benefits sought, the increased rating issue remained in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

According to the May 2016 VA Scar examination report and a May 2016 private treatment record, the Veteran has claimed that his scar results in low self-esteem and that he has posttraumatic stress disorder (PTSD) as a result of service.  The Board notes that the Veteran is service connected for adjustment disorder with mixed anxiety and depressed mood and service connection for PTSD was denied in an August 2013 rating decision.  Nonetheless, to the extent that the Veteran is claiming to reopen his claim for PTSD, or an increased rating in his currently service-connected psychiatric disorder, this issued has not been adjudicated by the AOJ.  Effective March 24, 2015, when a claimant submits a communication indicating a desire to apply for VA benefits, but the communication does not meet the standards of a complete claim for benefits, the communication will be considered a request for an application form for benefits under 38 C.F.R. § 3.150(a). 38 C.F.R. § 3.155(a) (2016).  When such a communication is received, VA shall notify the claimant and the claimant's representative of the information necessary to complete the application form or form prescribed by the Secretary. Id.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issue of an increased rating for a right knee ligament tear with degenerative joint disease is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  A back disability did not have onset during active service and is not etiologically related to active service.

2.  The Veteran's forehead scar has been shown to be elevated.

3.  The Veteran's forehead scar has been shown to be painful.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2016).

2.  The criteria for a rating in excess of 10 percent for a forehead scar have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.118, Diagnostic Code (DC) 7800 (2016).

3.  The criteria for a separate 10 percent rating for a painful forehead scar have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.118, Diagnostic Code (DC) 7804 (2016). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Veteran was advised of VA's duties to notify and assist in the development of the claims in March 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records, pertinent post-service treatment records, statements, and testimony from the October 2015 Board hearing have been associated with the record.  Moreover, the Veteran was afforded VA examinations in July 2009, July 2010, and May 2016.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the July 2009, July 2010, and May 2016 VA examinations, when read in conjunction, are adequate and addressed all the relevant criteria for the skin disability and claimed spinal condition.  

Pursuant to the January 2016 Board remand, additional VA and private treatment records and the May 2016 examination reports have been obtained and associated with the record.  Therefore, there has been compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

The Board notes that the Veteran's representative contends that a remand for a new examination is warranted if service connection for a back disability is not warranted.  See May 2017 Appellant's Post-remand brief.  Specifically, the Veteran's representative contends that the spine examiner is not competent and did not consider the Veteran's lay statements.  In Bastien v. Shinseki, No. 2009-7099 (Fed. Cir. Mar. 24, 2010) and in Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009), the U.S. Court of Appeals for the Federal Circuit held that the Board is not required to present affirmative evidence of a physician's qualifications in every case as a precondition for the Board's reliance on that physician's opinion.  Rather, there must be some challenge to the expertise of the VA expert.

The Board points out that the Veteran has not explained how the VA physician lacks the competency to offer a medical opinion.  His representative merely states that the referenced individual does not have any particular expertise, experience, training, or competence in commenting on orthopedic disorders.  The Board points out that the VA staff physician is a physician and thus has undergone the requisite medical education and training to render the provided medical opinion.  Even if another medical professional potentially has more expertise, this does not render a medical professional with less expertise not competent to provide an opinion.  Instead, it is part of the analysis in weighing any conflicting opinions.  In addition, the May 2016 VA Back conditions examiner noted the Veteran's complaints of back pain beginning 4 to 5 months after his motor vehicle accident and that he endured the pain from 1984 to 2004.  Here, the May 2016 VA Back conditions examiner indicated that she reviewed the Veteran's file, including the Veteran's and other's lay statements, VA and private treatment records, as well as the prior VA examination reports, and examined the Veteran in making her opinion.  The presumption that an examiner is competent has not been rebutted in this case.  See Parks v. Shinseki, 716 F.3d 581 (Fed. Cir. 2013); Sickels v. Shinseki, 643 F.3d 1362  (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010); Rizzo v. Shinseki, 580 F.3d 1288 (Fed .Cir. 2009).  See also Mathis v. McDonald, 834 F.3d 1347 (Fed. Cir. 2016) (denying an en banc hearing to reconsider the presumption of competence set forth in this line of cases).  Therefore, the May 2016 VA examination possesses probative value in the determination of the Veteran's spine disability claim as it constitutes competent medical evidence as to the nexus element of the claim.  As such, a remand to obtain another VA examination would serve no purpose but to delay further the adjudication of the Veteran's claim with no benefit flowing to him.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The Veteran has not indicated any worsening in his skin disability since his last VA examination and no outstanding evidence that needs to be obtained has been identified.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran, and no further action is necessary to assist the Veteran in substantiating this claim.

Spinal condition

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In this case, degenerative disc disease and lumbar strain are not chronic diseases listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Board must assess the competency, credibility and probative weight of the relevant evidence, both lay and medical, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128 (2000).  

Analysis

The Veteran contends that he has a current back disability as a result of active service.  According to a May 2016 VA examination report, the Veteran stated that his back pain began 4 to 5 months after his in-service motor vehicle accident.  

For the reasons set forth below, service connection for a back disability is not warranted in this case.  

Regarding any cervical spine disability, the May 2016 VA Neck examination report reflects no current disability.  This is consistent with the prior evidence of an August 1999 x-ray which shows no significant degenerative change or structural deformity identified with vertebral bodies appearing to be normal height and disc space maintained.  However, VA treatment records do reflect complaints of low back pain and chronic back pain.  The Veteran was afforded VA Back Condition examinations in July 2010 and May 2016.  Diagnoses reported include lumbar strain, scoliosis, and intervertebral disc syndrome.  Thus, a current diagnosis has been shown.  

Service treatment records are negative for any complaints, treatment, or diagnosis of a spinal disability.  Service treatment records reflect that in October 1984, the Veteran was admitted to the hospital after a motor vehicle accident and suffered a left scapula fracture, contusion of the right knee, and a head injury with forehead laceration.  There were no complaints of back pain at that time.  

As noted above, the Veteran's contends that his back pain began 4 to 5 months following his in-service motor vehicle accident.  During his Board hearing in October 2015, he noted that he sought treatment in 1987 or 1988 and that he was treated at VA in 2005 when he underwent a laminectomy.  

Private treatment records reflect that in December 2004, the Veteran complained of low back pain and tingling in the leg for two months.  An MRI at that time showed disc protrusion as a focal disc herniation at the L5-S1 level.  A May 2005 operative report reflects that the Veteran underwent a lumbar diskectomy after going through physical therapy and failing nonoperative management.  

According to the July 2010 VA examination, the examiner determined that the Veteran's lumbar spine strain is not as likely as not related to his military service motor vehicle accident because there were no degenerative changes noted on the x-ray and it was not related to the Veteran's service-connected traumatic brain injury, left shoulder condition, and/or right knee condition.  It was also noted that the Veteran has mild scoliosis which was noted to be developmental and not likely related to nor aggravated by service or related to the in-service motor vehicle accident or any in-service injury, event, or illness.  

The Veteran underwent another VA examination in May 2016 in order to determine whether the reported scoliosis was a congenital disease or defect and whether the disc herniation and foraminal non-compressive disc displacement were related to the Veteran's scoliosis or service.  In the May 2016 VA examination report, the examiner indicated that the current diagnoses were intervertebral disc syndrome, sciatica, and congenital scoliosis of the lumbar spine.  She opined that the Veteran's scoliosis was an incidental finding and is considered a congenital defect.  She further stated that there was no reference to any problems secondary to the scoliosis while in service and as such it is less likely than not that the Veteran suffered a superimposed injury or disease to the back in service which resulted in additional disability.  Lastly, she opined that base upon the history, which she extensively detailed, the significant back injury with radiculopathy occurred out of service.  Thus she opined that the current spinal condition was less likely than not incurred in or caused during service.  

As the VA examiner's opinions considered all of the pertinent evidence of record, to include statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed, and offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two, the Board accords great probative weight to her opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) ; Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  Therefore, the Board finds that the June 2014 VA examiner's opinion, which provided a detailed rationale for the conclusions reached is highly probative. 

There is no other probative medical evidence which supports a nexus between his current back disability and service.  While the Veteran submitted private treatment records reflecting complaints of back pain and diagnoses of degenerative disc disease, neither private examiner has provided a nexus between the Veteran's in service incident and his current back disability.  See December 2004 and May 2016 private treatment records.

The Board acknowledges that the Veteran is competent to report his symptoms and observations, to include his reports as to back pain during the appeal period, and the Board finds these reports are credible.  However, the Board finds that the determinations as to onset and etiology of the Veteran's spine disabilities are essentially medical questions, and as such are beyond the Veteran's competence to evaluate based upon his own knowledge and expertise.  Further, the record does not indicate that the Veteran has medical expertise or training, to include in the fields of orthopedics.  Thus, his determination that his current spine disabilities are related to service is also not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Thus, the Veteran's lay opinions that his spine disabilities are related to service have no probative value.

Additionally, the Board finds that the evidence of record does not show that the Veteran has degenerative arthritis of the spine.  The Board notes that the May 2016 examiner appears to have mistakenly checked that box.  However, degenerative arthritis is not specifically enumerated as a current disability.  Further the July 2010 VA examiner reported that there were no degenerative changes seen on x-ray and the MRI associated with the May 2016 VA examination report revealed scoliosis, disc protrusion, and disc herniation.  Additional VA and private treatment records do not contain any diagnoses of degenerative arthritis of the spine.

In light of the evidence of record, the Board finds that the preponderance of the evidence is against a finding of a nexus between the Veteran's current back disability and his military service, specifically his in-service motor vehicle accident, with a probability of 50 percent or greater. 

Accordingly, as the Veteran's current back disability is not shown to be causally or etiologically related to any disease, injury, or incident in service; service connection for such is not warranted.  In reaching this decision, the Board considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for a spinal condition, and that doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Disability Ratings Law and Regulations

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2016).  

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2016).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3.   

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports. Id.  Staged ratings are appropriate for an increased rating claim or in the adjudication of an initial rating when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 506 (2007. 

The regulations in 38 C.F.R. § 4.118 are applicable to the Veteran's forehead scar.  Diagnostic code 7800 states in relevant part that: A scar of the head, face, or neck with one characteristic of disfigurement warrants a 10 percent evaluation. Note (1) to diagnostic code 7800 states that the eight characteristics of disfigurement are: scar 5 or more inches (13 or more centimeters) in length, scar at least one-quarter inch (0.6 centimeters) wide at widest part, surface contour of scar elevated or depressed on palpation, scar adherent to underlying tissue, skin hypo-or hyper-pigmented in an area exceeding six square inches (39 square centimeters), skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters), underlying soft tissue missing in an area exceeding six square inches (39 square centimeters), and skin indurated and inflexible in an area exceeding six square inches (39 square centimeters).  A 30 percent evaluation is warranted for a scar of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with two or three characteristics of disfigurement. 38 C.F.R. § 4.118, Diagnostic Code 7800 (2016). 

Diagnostic code 7804 states in relevant part that: One or two scars that are unstable or painful warrant a 10 percent evaluation.  Three or four scars that are unstable or painful warrant a 20 percent evaluation.  Note (1) to the diagnostic code states that "An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar."  Note (2) to the diagnostic code states that "If one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars."  Note (3) to diagnostic code 7804 states, in relevant part, that scars evaluated under diagnostic code 7800 may also receive an evaluation under diagnostic code 7804, if applicable. 38 C.F.R. § 4.118, Diagnostic Code 7804 (2016). 

Analysis

The Veteran has one service-connected scar on the right side of his forehead.  At a July 2009 VA examination, the examiner noted that the scar was 7 centimeters in length and 0.3 centimeters in width, the same color as normal skin and the texture of the scarred area was normal.  There was no tenderness on palpation, adherence to underlying soft tissue, limitation of motion or loss of function, underlying soft tissue damage, skin ulceration or breakdown, elevation or depression, or disfigurement of the head, face, or neck.  

The report of the May 2016 VA skin examination reflects that the scar had surface contour depressed on palpation.  However, there was no abnormal pigmentation or texture, distortion of facial features or tissue loss, limitation of function, or any other pertinent physical findings, complications, conditions, signs, or symptoms of disfigurement.  It was also noted that the forehead scar was tender to touch and the Veteran reported that there is constant pressure/tightness in that area.  

The Veteran's right forehead scar has been shown to be manifested by pain and surface contour depression.  Thus, no more than the 10 percent evaluation assigned under diagnostic code 7800 is warranted because the Veteran has one characteristic of disfigurement of a scar of the face.  However, the Board finds that an additional 10 percent evaluation is warranted under diagnostic code 7804 because his one scar is painful.  Therefore, to this extent, the appeal is granted.

The Board concludes that the Veteran's disability picture does not more nearly approximate the criteria for a 30 percent evaluation under diagnostic code 7800. 38 C.F.R. § 4.118.  There is no evidence that the Veteran's right forehead scar has visible or palpable tissue loss, gross distortion or asymmetry of one feature or paired set of features, or that his scar exhibits any other characteristics of disfigurement.  The Board also concludes that the Veteran only has one service-connected scar on his forehead and that there is no evidence that this scar is unstable so a 20 percent evaluation under diagnostic code 7804 is not warranted.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, the record does not reflect, and the Veteran does not allege, that he is unemployable due to his forehead scar and the record indicates that the Veteran is currently employed.  Therefore, the Board finds that a TDIU is not raised by the record.

Neither the Veteran nor his/her representative has raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Service connection for a spinal condition is denied.

An evaluation in excess of 10 percent for a forehead scar under Diagnostic Code 7800 is denied.

A separate evaluation of 10 percent for a painful forehead scar is granted subject to the law and regulations governing the award of monetary benefits. 


REMAND

The Veteran was most recently provided a VA examinations regarding his knee disability in May 2016.  The Board finds that the examination report is inadequate for rating purposes.  Specifically, VA regulations provide that joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and that the examiner test the range of the opposite joint.  38 C.F.R. § 4.59.  While the examiners recorded the Veteran's range of motion of the right knee, the report does not specifically state whether testing in accordance with this VA regulation was performed, and is therefore ambiguous on whether this level of testing was done.  In light of the deficiency, another VA compensation examination is needed.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records dated from February 2016 relevant to his claim.

2.  Then schedule the Veteran scheduled for a VA examination of his right knee.  The examiner must conduct any testing deemed necessary and provide all findings such as range of motion, stability, etc.  The examiner must utilize the appropriate Disability Benefits Questionnaire.  The examiner must pay particular attention to the following: 

(a)  The examination must include testing of the both knee joints for pain on both active and passive motion, in weight-bearing and nonweight-bearing. 

(b)  The examiner must provide an opinion on additional loss of range of motion due to pain, weakness, fatigability, and/or incoordination.  If there is such additional loss of range of motion, the examiner should express that loss in degrees of additional lost motion.

(c)  The examiner must provide an opinion as to whether there is additional loss of range of motion during flare-ups.  If there is such additional loss of range of motion, the examiner should express that loss in degrees of additional lost motion. 

(d)  To the extent possible, the examiner should associate the various impairments and symptoms of the right knee with specific diagnoses, to include ligament tear and degenerative joint disease.

3.  Thereafter, readjudicate the claim on appeal based upon all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


